 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL HERNANDEZ GONZALEZ,                        Case No. 1:15-cv-01200-BAM (PC)
12                      Plaintiff,                      ORDER DIRECTING PLAINTIFF TO FILE
                                                        NOTICE CLARIFYING HIS INTENT
13          v.
                                                        (ECF No. 77)
14   THE FRESNO SHERIFF’S
     DEPARTMENT, et al.,                                TWENTY-ONE (21) DAY DEADLINE
15
                        Defendants.
16

17          Plaintiff Michael Hernandez Gonzalez (“Plaintiff”) who was a pretrial detainee at the time

18   of the incident, is proceeding pro se and in forma pauperis in this civil rights action pursuant to

19   42 U.S.C. § 1983. This action proceeds against Defendants Mims, Gutierrez, Palacios, and

20   Nemoto for allegedly failing to protect Plaintiff in violation of the Fourteenth Amendment.

21          On August 23, 2018, Defendants filed a motion to dismiss this action for Plaintiff’s failure

22   to comply with Court orders, or alternatively to amend the discovery and scheduling order. (ECF

23   No. 74.) On September 12, 2018, Plaintiff filed a document which appears to indicate his non-

24   opposition to Defendants’ motion to dismiss, or to the hearing on Defendants’ motion to dismiss.

25   (ECF No. 77.) Defendants have not filed a response.

26          In his filing, Plaintiff states that he is seeking an attorney to represent him in this matter.

27   Plaintiff also states that he was released from prison on April 25, 2018, after which he reported to

28   his parole agent. Plaintiff was apparently shot nine times on May 11, 2018, and was hospitalized
                                                       1
 1   until July. After that time, he remained homeless and without income, and is currently residing at

 2   a mental ward. (Id.)

 3          Based on this filing, it is not clear to the Court whether Plaintiff intended to file a non-

 4   opposition to the motion to dismiss, or whether he intends to proceed with this litigation.

 5   Although the document is titled as a non-opposition, Plaintiff goes on to explain that he is seeking

 6   representation, and to provide a justification for his failure to communicate with the Court in

 7   recent months.

 8          In light of Plaintiff’s pro se status, the Court finds it appropriate to allow Plaintiff

 9   additional time to clarify his intent, and to file an opposition to Defendants’ motion to dismiss, if

10   he wishes to do so.

11          Accordingly, within twenty-one (21) days from the date of service of this order, Plaintiff

12   shall clarify, in writing, whether he does not oppose the granting of Defendants’ motion to

13   dismiss, which may result in dismissal of this action, or whether he intends to proceed with the

14   litigation and participate to the best of his ability. Plaintiff’s failure to respond to the Court’s

15   order will result in dismissal of this action for failure to obey a court order and failure to

16   prosecute.
     IT IS SO ORDERED.
17

18      Dated:     October 3, 2018                              /s/ Barbara    A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
